PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
her
Name of Offender: Rene Caplette                                                         Cr.: 18-00386-001
                                                                                       PACTS #: 4045883

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/12/2019

Original Offense:   Count One: Conspiracy to Commit Bank Fraud
                    Count Two: Aggravated Identity Theft

Original Sentence: Time Served (83 days imprisonment), 60 months supervised release

Special Conditions: Restitution, Drug and Alcohol Testing and Treatment, Financial Disclosure, Life
Skills Counseling, Education/Training Requirements, Mental Health Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                         Date Supervision Commenced: 06/12/2019

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

   1                   Caplette tested positive for cocaine on June 22nd, June 29th and July 9, 2021 at
                       the Union County Probation Office. She was remanded by Drug Court and
                       remains incarcerated pending a bed space for short-term residential treatment.

U.S. Probation Officer Action:
The probation office is requesting no formal action at this time. The Union County Drug-Court Vicinage is
monitoring her placement at a short-term facility for co-occurring treatment. We will monitor her progress
and update the Court on any additional non-compliance.


                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer



                                                          By:    IVETTELIS PEREZ
                                                                 Senior U.S. Probation Officer
/ ip
                                                                                         Prob 12A – page 2
                                                                                             Rene Caplette

 APPROVED:



 Suzanne Golda-Martinez            07/13/2021
 SUZANNE GOLDA-MARTINEZ                           Date
 Supervising U.S. Probation Officer

 Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other

                                                                  /s/ Kevin McNulty
                                                                 Signature of Judicial Officer


                                                                        7/14/2021
                                                                             Date
